Citation Nr: 1434222	
Decision Date: 07/31/14    Archive Date: 08/04/14

DOCKET NO.  14- 01417	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to an acquired psychiatric condition, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Amanda Christensen, Associate Counsel


INTRODUCTION

The Veteran had active military service from November 1994 to September 1997.

This appeal comes to the Board of Veterans' Appeals (Board) from a March 2013 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  

The Veteran provided sworn testimony in support of his appeal during a hearing before the undersigned Veterans Law Judge in February 2014; the hearing transcript has been associated with the file and has been reviewed.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran has PTSD due to military sexual trauma.


CONCLUSION OF LAW

The criteria for service connection for PTSD have been met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§  1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2013).  In general, service connection requires (1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013). 

Establishing service connection for PTSD requires specific findings.  These are (1) a current medical diagnosis of PTSD; (2) credible supporting evidence that the claimed in- service stressor actually occurred; and (3) medical evidence of a causal nexus between current symptomatology and the specific claimed in- service stressor.  See 38 C.F.R. § 3.304(f) (2013).  The diagnosis of PTSD must comply with the criteria set forth in the Diagnostic and Statistical Manual of Mental Disorders, 4th edition, of the American Psychiatric Association (DSM-IV).  Id.; see also 38 C.F.R. § 4.125(a) (2013).

If a PTSD claim is based on in-service personal assault, evidence from sources other than the veteran's service records may corroborate the veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  38 C.F.R. § 3.304(f)(5) (2013).

Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.   38 C.F.R. § 3.304(f)(5) (2013).

The term "military sexual trauma" refers to "psychological trauma, which in the judgment of a mental health professional employed by the Department, resulted from a physical assault of a sexual nature, battery of a sexual nature, or sexual harassment which occurred while the Veteran was serving on active duty or active duty for training."  38 U.S.C.A. § 1720D(a)(1).  Sexual harassment is defined as "repeated, unsolicited verbal or physical contact of a sexual nature which is threatening in character."  38 U.S.C.A. § 1720D(f). 

The Veteran contends he experienced military sexual trauma due to the actions of his drill sergeant during basic training.  At his Board hearing, he described an incident of rape in the shower.  The Board notes that when the Veteran initially sought mental health treatment in November 2012 at the VA he did not report rape, but did report that the sergeant slapped his buttocks and touched his genitals.

The Veteran has also consistently reported during VA treatment and in connection with his claim what he has described as a coercive sexual relationship with a superior officer while stationed at Fort Polk, Louisiana.  He reported that she used her position as his squad leader to assign him to undesirable details if he wouldn't have sex with her.  

After describing the above two incidents, the Veteran was diagnosed with PTSD due to military sexual trauma at the VA and entered treatment.

The Board notes that the Veteran was afforded a VA examination in March 2013 during which the examiner found that while the Veteran's stressors were adequate to support a PTSD diagnosis, the symptoms presented did not actually meet the criteria for PTSD.  The examiner stated that she could not reconcile her finding with the fact that the Veteran did have a PTSD diagnosis through VA mental health.

The Board finds that the Veteran should be given the benefit of the doubt.  His treating mental health providers have clearly diagnosed him with PTSD based on the DSM-IV and have attributed that diagnosis to his reports of military sexual trauma.

Finally, the Board finds there is sufficient credible supporting evidence that the claimed in-service stressor actually occurred.  The Veteran reported that as a result of the incidents, he began drinking and getting into fights, and after the relationship with the sergeant was brought to light, he was immediately discharged from service.

The Veteran's service personnel records confirm that he was counseled multiple times for driving under the influence and assault during 1997 and was then discharged prior to the expiration of his term of service for misconduct.  His spouse also submitted a statement that the Veteran had problems with drinking and getting in fights while in service.  Finally, a high school friend of the Veteran's described the Veteran's personality changing after he entered service from happy and easy-going to angry and depressed.  The friend stated that the Veteran would not say what had happened.

Giving the Veteran the full benefit of the doubt, the Board finds that the evidence is sufficient to support service connection for PTSD.

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).  The Board is granting in full the benefit sought on appeal.  Accordingly, any error committed with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed.  


ORDER

Service connection for PTSD is granted.



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


